975 F.2d 866
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Wasim AZIZ, Appellant,v.ST. LOUIS COUNTY;  Edward Moreland;  William Wright;  GeraldKiefer;  Daniel Morgan; John Szuba;  James Kramer,Appellees.
No. 92-2179.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 28, 1992.Filed:  September 2, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Wasim Aziz appeals the district court's1 grant of summary judgment for defendants in his 42 U.S.C. § 1983 action.  Aziz alleged that officials at St. Louis County Adult Correctional Institution (ACI) violated his due process rights when they placed him on disciplinary restriction for up to three days without providing him with written notice of the charges and a formal hearing.


2
Summary judgment is appropriate where no genuine issue as to any material fact exists and the moving party is entitled to judgment as a matter of law.  Fed. R. Civ. P. 56(c).  We conclude that the issue regarding whether defendants orally advised Aziz of the charges is not material, because Aziz's complaint alleged that defendants violated his rights by placing him on disciplinary restriction without written notice of the charges.  We further conclude that defendants were entitled to judgment as a matter of law.  Aziz did not identify any statute, regulation, or policy statement that created a protected liberty interest.   See Madewell v. Roberts, 909 F.2d 1203, 1207 (8th Cir. 1990).  Defendants followed ACI regulations which authorized placing inmates guilty of minor infractions on disciplinary restriction for up to three days.  The regulations do not grant inmates a right to written notice of the charges or a hearing in such circumstances.  Moreover, the short duration and minimal restrictions imposed on Aziz do not call for the procedural safeguards set forth in  Wolff v. McDonnell, 418 U. S. 539 (1974).  See id. at 571-72 n.19 (procedures required for deprivation of good time not necessarily required for imposition of lesser penalties such as loss of privileges).


3
The judgment is affirmed.



1
 The Honorable William L. Hungate, Senior United States District Judge for the Eastern District of Missouri, now retired